Exhibit 10.1 Stock Purchase Agreement Dated as of April 13, 2009 By and Among Global Holdings, Inc. and Mitchell Cohen and Stuart Davis and Alpha 1 Security, Inc. -1- Table of Contents Section 1. Construction and Interpretation 3 1.1. Principles of Construction. 3 Section 2.The Transaction 4 2.1. Purchase Price: 4 2.2. Transfer of Shares and Terms of Payment: 4 2.3. Closing. 4 Section 3.Additional Terms Pertaining to the Transaction 5 3.1. Irrevocable Agreement. 5 Section 4.Confidential Information 5 4.1. Confidential Information Defined. 5 4.2. Confidentiality. 5 4.3. Survival of Confidentiality. 6 Section 5.Representations and Warranties 6 5.1. Representations and Warranties of the Sellers and the Company. 6 5.2. Covenants of the Sellers and the Company. 8 5.3. Representations and Warranties of the Purchaser 9 Section 6.Miscellaneous 10 6.1. Expenses. 10 6.2. Governing Law. 10 6.3. Resignation of Old and Appointment of New Board of Directors. 11 6.4. Disclosure. 11 6.5. Notices. 11 6.6. Parties in Interest. 12 6.7. Entire Agreement. 12 6.8. Amendments. 12 6.9. Severability. 12 6.10. Counterparts. 12 6.11. Spin Out 13 -2- Stock Purchase Agreement This stock purchase agreement (“Agreement”), dated as of April 13, 2009, is entered into by and among Global Holdings, Inc. (“Global” or the "Company") and Mitchell Cohen and Stuart Davis, (collectively, the "Sellers"), and Alpha 1 Security, Inc. (the "Purchaser" and together with the Company and the Sellers, the "Parties"). This Stock Purchase Agreement amends and restates and replaces in its entirety any prior Stock Purchase Agreement originally entered into by and between the Parties.This Stock Purchase Agreement shall evidence the amended terms of this Agreement.The making and delivery of this Stock Purchase Agreement is not a novation. W i t n e s s e t h: Whereas, the Sellers, are shareholders of Global, a corporation organized and existing under the laws of the State of Nevada, who own and/or control in the aggregate 15,140,000 shares of the Company, which represents 83% of the issued and outstanding common shares of the Company, which total 18,224,000; and Whereas, the Purchaser desires to acquire such number of shares of the Company. Now, Therefore, in consideration of the premises and of the covenants, representations, warranties and agreements herein contained, the Parties have reached the following agreement with respect to the sale by the Sellers of such common stock of the Company to the Purchaser: Section 1. Construction and Interpretation 1.1. Principles of Construction. (a) All references to Articles, Sections, subsections and Appendixes are to Articles, Sections, subsections and Appendixes in or to this Agreement unless otherwise specified.The words “hereof,” “herein” and “hereunder” and words of similar import when used in this Agreement shall refer to this Agreement as a whole and not to any particular provision of this Agreement.The term “including” is not limiting and means “including without limitations.” (b) In the computation of periods of time from a specified date to a later specified date, the word “from” means “from and including;” the words “to” and “until” each mean “to but excluding;” and the word “through” means “to and including.” (c) The Table of Contents hereto and the Section headings herein are for convenience only and shall not affect the construction hereof. (d) This Agreement is the result of negotiations among and has been reviewed by each Party’s counsel.Accordingly, this Agreement shall not be construed against any Party merely because of such Party’s involvement in its preparation. (e) Wherever in this Agreement the intent so requires, reference to the neuter, masculine or feminine shall be deemed to include each of the other, and reference to either the singular or the plural shall be deemed to include the other. -3- Section 2.The Transaction 2.1.
